Citation Nr: 0942860	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a waiver of recovery of overpayment of 
pension and compensation benefits in the calculated amount of 
$7,938.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. Williams


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to February 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA).  In a June 2001 rating decision, the 
Regional Office (RO) denied an increased rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  In a February 2004 decision, the 
Committee on Waivers and Compromises (Committee) denied a 
waiver of recovery of overpayment in the calculated amount of 
$7938.00.  The Veteran perfected an appeal of these 
determinations to the Board.

In February 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  The record was held 
open for 60 days to allow for the submission of additional 
evidence in support of his appeal.  Later that month, he 
submitted additional evidence relevant to the issue of the 
waiver of recovery of overpayment.

On another matter, in April 2009, the Veteran filed a claim 
for an increased rating for diabetes mellitus.  The issue is 
referred to the RO for appropriate action.

The issues of entitlement to an increased rating for PTSD, 
currently evaluated as 50 percent disabling, and a waiver of 
recovery of overpayment of pension and compensation benefits 
in the calculated amount of $7,938.00 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

There was no fraud, misrepresentation, or bad faith on the 
part of the Veteran in the creation of the overpayment of 
pension and compensation benefits in the calculated amount of 
$7,938.00.


CONCLUSION OF LAW

There is no statutory bar to a waiver of recovery of the 
overpayment of pension and compensation benefits in the 
calculated amount of $7,938.00.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51.  Regardless, even if the VCAA applied to the 
instant case, it is clear from the statements of the Veteran 
and his representative that they are aware of the evidence 
necessary to substantiate the claim.  Furthermore, there is 
no indication that there is any available evidence that could 
be obtained to substantiate the Veteran's claim.


Analysis

Recovery of overpayments of any benefits should be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.963(a) (2009).

"Bad faith," according to the applicable regulation, 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense and involves 
conduct which although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
which results in a loss to the Government.  38 C.F.R. 
§ 1.965(b)(2) (2009).  

Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b) (2009).  

Fraud is an intentional misrepresentation of fact, or the 
intentional failure to disclose pertinent facts, for the 
purpose of obtaining or retaining, or assisting an individual 
to obtain or retain, eligibility for VA benefits, with 
knowledge that the misrepresentation or failure to disclose 
may result in the erroneous award or retention of such 
benefits.  38 C.F.R. § 3.1(aa) (2009).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963(a) and 1.965(a).  In this regard, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, whether 
there was any unjust enrichment, whether there would be undue 
financial hardship to recover the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

A finding that the claimant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the claimant is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

A debtor's conduct in connection with a debt arising from 
participation in VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b); See Richards v. Brown, 9 Vet. App. 255, 257 (1996).  
A determination of bad faith is based on the circumstances 
that led to the overpayment, and the actions or omissions 
with respect to reporting the overpayment, as indicated by 
the evidence of record.  See East v. Brown, 8 Vet. App. 34, 
40 (1995).

This case essentially began in February 2002 when the 
Veteran's wife applied for an apportionment of his VA 
benefits.  She stated that she and her children left in 
October and her husband was not providing any support.

In August 2002 correspondence, the Veteran stated that his 
wife and step children had moved out of the house but that 
they were still married.

On VA Form 21-527, Income-Net Worth and Employment Statement, 
received in September 2002, the Veteran indicated that they 
had been separated since 2000 and that he currently was not 
providing any support for his wife or step children.

In June 2003 correspondence, the Veteran stated that he has 
been giving $265.00 every month for support money.

In a July 2003 letter, the RO informed the Veteran that he 
was being paid an additional amount for his spouse and step 
children and requested that he report any change in the 
status of his dependents.  The letter explained that he is 
entitled to additional compensation or pension for his step 
children while they reside in his household or if he pays at 
least 50 percent of their support after they leave his 
household.

In August 2003 correspondence, the Veteran replied that he 
and his wife separated in July 1999 and his step children 
moved with his wife in 2000.  He stated that the money he was 
receiving for the children was for this household only.  He 
also stated that he had been giving his wife $150.00 or 
$200.00 after she and the children left.

In an October 2003 letter, the RO informed the Veteran that 
his wife and step children have been removed from his award 
effective August 1, 1999 and that the action resulted in an 
overpayment of benefits that have been paid to him.

In subsequent correspondence received later that month, the 
Veteran noted that his wife's claim for an apportionment had 
been denied and stated that all he wanted was for his wife 
and step children to be removed as dependents.

In a November 2003 letter, the RO informed the Veteran that 
his wife has been added back to his award effective August 1, 
1999 but that the step children remained off.

On his December 2003 claim for a waiver, the Veteran stated 
that he would have notified VA if he and his wife had become 
divorced because that is what is specified in all the 
documents that he received regarding his pension benefit.  He 
further noted that he was not aware that if he became 
separated his step children could no longer be counted as 
dependents.  

In the February 2004 decision, the Committee found evidence 
of bad faith on the part of the Veteran in not reporting the 
status of his dependents that led to the creation of the 
overpayment and noted that waiver was precluded by law.

A January 2004 letter from the Debt Management Center advises 
that the Veteran's debt was being reduced by $893.00 to 
$7,045.00.  

In a December 2005 statement of the case (SOC), the Committee 
acknowledged that the Veteran's step children may have lived 
with him until January 1, 2000.  However, in its decision, 
the Committee failed to reduce the amount of the overpayment 
by $893.00 as done by the Debt Management Center or by the 
additional amount resulting from adding the step children 
back to the Veteran's award until January 1, 2000.  

Initially, the Board observes that there is a discrepancy in 
the amount of the overpayment at issue; however, the Board 
notes that the actual amount has no effect on the Board's 
analysis below.  Moreover, the Veteran has not argued against 
the validity of the overpayment, just that it should be 
waived.

After review, the Board finds that there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
Veteran in the creation of the overpayment of pension and 
compensation benefits in the calculated amount of $7,938.00.  

The Board notes that the Veteran failed to report that his 
step children were no longer living with him or that he was 
no longer providing for 50 percent of their support; however, 
the Board does not find the necessary intent that satisfies 
the criteria under 38 C.F.R. 1.965(b).  Failure to report 
does not equate to bad faith, especially in this case when 
the Veteran believed that he did not have to report that his 
step children were no longer living with him as he and his 
wife were still married.  As noted above, his understanding 
was that he would have to notify VA if he and his wife 
divorced, and he was not aware of the requirements for having 
his step children as dependents.  Moreover, prior letters to 
the Veteran only advised him that benefits have been included 
for his spouse and children and for him to report any change 
in the number or status of dependents; they did not specify 
the requirements related to step children.

Further, in a September 2000 statement, he informed the RO 
that he and his wife were separated and that she and his step 
children had moved out of his house, and then requested that 
the RO terminate dependence pay for his wife and children.  
In a report of contact dated later that month, when asked 
when he had separated from his wife, he stated that he and 
his wife were no longer separated and asked to disregard his 
request to terminate the pay for his dependents.  In 
addition, in a January 2002 statement, he requested that one 
of his step children be removed as a dependent as she was no 
longer living with him and his wife but was being taken care 
of by her father.  In a statement received the following 
week, he requested that the above step child not be removed 
as a dependent as she had moved back to the house.  Thus, his 
prior dealings with VA demonstrate a lack of bad faith and 
support the current finding that there was no indication of 
fraud, misrepresentation, or bad faith on the part of the 
Veteran in the creation of the overpayment.  

In sum, the Veteran's failure to timely report that his step 
children were no longer living with him or that he was no 
longer providing for 50 percent of their support led to the 
creation of the overpayment of pension and compensation 
benefits, but such action does not automatically preclude 
waiver of recovery of the overpayment that was consequently 
established by such failure, and his actions otherwise do not 
indicate bad faith on his part.  Therefore, waiver is not 
precluded.

This does not mean that the Veteran may not be found at fault 
in the creation of the overpayment but merely that the acts 
that led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation, or bad 
faith.  In this regard, the Board expresses no opinion at 
this time as to whether waiver of the recovery of the 
overpayment is otherwise in order.


ORDER

Waiver of recovery of an overpayment of pension and 
compensation benefits in the calculated amount of $7,938.00 
is not precluded, and to this extent the appeal is granted.



REMAND

As no legal bar to waiver is present, the Committee must now 
determine in the first instance whether collection of the 
current overpayment would be contrary to the principles of 
equity and good conscience.  See 38 U.S.C.A. 5302(a); 38 
C.F.R. § 1.965.  

In its review, the Committee should recalculate the amount of 
the Veteran's overpayment in light of the January 2004 letter 
from the Debt Management Center reducing his indebtedness by 
$893.00 and its acknowledgment in the December 2005 SOC that 
the Veteran's step children may have lived with him until 
January 1, 2000, as opposed to August 1, 1999, the effective 
date of their removal from his award.  The Committee should 
consider further revising the amount of the overpayment in 
light of the above evidence indicating that the step children 
may have lived with him for a period after January 1, 2000.  
In this regard, his wife indicated in her February 2002 claim 
for an apportionment that she and her children left in 
October 2001.  Further, an April 2002 VA treatment note 
reflects that his wife left about three months ago but still 
brings the children over to his house for him to watch.  
Lastly, the Committee should review all additional evidence 
added to the record since the issuance of the December 2005 
SOC, including a recent VA Form 20-5655, Financial Status 
Report.

As regards the increased rating for PTSD, the Board observes 
that additional pertinent evidence has been added to the 
claims file since the issuance of the July 2008 SOC.  The 
evidence consists of a May 2008 VA PTSD examination report 
and VA treatment notes through December 2008.  Although the 
evidence was added to the claims file after the issuance of 
the SOC and prior to certification of the appeal and transfer 
of the records to the Board some time after the February 2009 
Board hearing, the RO has not issued a supplemental statement 
of the case (SSOC) considering this additional evidence.  
Thus, the appeal must be remanded for the issuance of an 
SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim for an 
increased rating for PTSD.  The RO's notice letter should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on the claims before the 
expiration of the one-year notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Committee should recalculate the 
amount of the Veteran's overpayment and 
then adjudicate the issue of entitlement 
to a waiver of recovery of an overpayment 
of pension and compensation benefits based 
on equity and good conscience.  

2.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an increased rating for PTSD.

3.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  Thereafter, the RO should readjudicate 
the issue of an increased rating for PTSD, 
currently evaluated as 50 percent 
disabling.  

5.  If any benefit sought on appeal is 
denied, provide the Veteran and his 
representative an SSOC, and afford the 
appropriate period of time to respond.  
The SSOC should include review of all 
evidence added to the record since the 
issuance of the July 2008 SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


